 

Case 1:20-cv-01139-GBD Document 12 Filed 01/06/21 Page 1of1

YAAKOV SAKS4=*
JUDAH STEIN4=
ELIYAHU BABAD4=

 

ae Shy. RAPHAEL DEUTSCH 4
an “"sS_ DAVID FORCE 4+
fa ae # NAKICHA JOSEPH
STEIN |SAKS, PLLG.. | MARKROZENBERG «
a “7a” KENNETH WILLARD4=
weno LG Zp F

  
   

&S .
AN LL

285 Passaic Street, Hackensack, NJ 07601 tel: 201.282.6500 | fax: 201.282.6501 : www.steinsakslegal.com
January 6, 2021

Via CM/ECF ual NV g & Ame.
The Honorable George B. Daniels Luci
United States District Court

Southern District of New York

Re: Williams vs. Billy Heroman’s Flowerland, Inc. |
Case #: 1:20-cv-1139

Dear Judge Daniels:

We represent the Plaintiff in the above matter. We write to respectfully request that the initial
conference currently scheduled for January 7, 2021, at 9:30am be adjourned. The Defendant was
served on February 15, 2020. The Defendant is now in default and has not made contact at all with
Plaintiff.

This is the first request for an adjournment. The Plaintiff will file for default within 45 days.

We thank Your Honor and the Court for its kind considerations and courtesies.

Respectfully submitted,

s/ Mark Rozenberg
Mark Rozenberg, Esq.

ce: All Counsel of Record via ECF

 
